t c memo united_states tax_court estate of martha e sanfilippo deceased william j snyder executor petitioner v commissioner of internal revenue respondent docket no 18344-12l filed date david w mitchell for petitioner janice b geier for respondent memorandum opinion thornton chief_judge this case arises from a petition for review of respondent’s determination to proceed with a proposed levy see sec_6330 all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure background the parties submitted this case fully stipulated pursuant to rule the stipulated facts are found accordingly martha e sanfilippo decedent resided in california when she died testate on date the probate proceeding for decedent’s estate was held in california when the petition was filed the estate’s executor william j snyder resided in california i decedent’s trusts and garrett rajkovich decedent held interests in and general powers of appointment over various trusts including the martha e sanfilippo survivor trust survivor trust the philip s sanfilippo qualified_terminable_interest_property trust qtip_trust and the martha e sanfilippo california residence trust residence trust ii decedent’s last will and testament decedent’s last will and testament provided pursuant to her general_power_of_appointment that the survivor trust was to distribute to her adopted son garrett rajkovich mr rajkovich free of trust her undivided_interest in property on meridian avenue hacienda shopping center property and on monterey road monterey property both of which were in san jose california decedent’s will also provided that the residence trust was to distribute to mr rajkovich free of trust property bordering the almaden expressway in san jose california almaden expressway property on the date of decedent’s death mr rajkovich owed the survivor trust or decedent dollar_figure decedent’s will forgave any debts that mr rajkovich owed the survivor trust or her iii the hacienda shopping center property transfer and mortgage on date mr snyder as successor trustee of the survivor trust transferred by grant deed the estate’s interest in the hacienda shopping center property to mr rajkovich this transfer increased mr rajkovich’s interest in the property from to on the same day mr rajkovich david rajkovich randall rajkovich and nikette pujalet executed a deed_of_trust assigning their rights in the hacienda shopping center property as security for a dollar_figure loan from a lending company iv the estate’s return on date the estate filed form_4768 application_for extension of time to file a return and or pay u s estate and generation-skipping_transfer taxes requesting both an extension of time to file a form_706 united the record does not show the relationship if any between the borrowers and does not indicate the interests in the hacienda shopping center property held by any of these parties other than mr rajkovich states estate and generation-skipping_transfer_tax return and an extension of time to pay the estate_tax liability pursuant to sec_6161 respondent granted the estate’s request to file a form_706 by date and granted an extension of time to pay the tax until date on april and date the estate made estate_tax payments of dollar_figure and dollar_figure respectively on date respondent received the estate’s form_706 reporting a gross_estate of dollar_figure deductions of dollar_figure a taxable_estate of dollar_figure and estate_tax liability of dollar_figure the dollar_figure gross_estate included mr rajkovich’s dollar_figure debt and dollar_figure of assets from the qtip_trust on schedule g of the form_706 the estate also reported the following assets asset undivided interest in monterey property undivided interest in hacienda shopping center property after discount for lack of control and lack of marketability almaden expressway property value dollar_figure big_number big_number the balance due as shown on the form_706 after credit for prior payments of dollar_figure was dollar_figure on or about date respondent began examining the estate’s return on date respondent assessed the dollar_figure tax_liability reported on the estate’s return from date to date the estate submitted six additional forms requesting extensions of time to pay the estate_tax these requests for extensions were based generally on the estate’s ongoing attempts to liquidate certain assets and on representations that the remaining outstanding balance of estate_tax was payable from the share of a single beneficiary mr rajkovich who had liquidity problems of his own respondent granted the first six of these requests but on date denied the last request for an extension of time in the meantime on date the estate had made an additional estate_tax payment of dollar_figure on date respondent abated dollar_figure of the estate’s tax_liability the dollar_figure credit included the dollar_figure of total payments made on april and date and also included a dollar_figure credit for gift_tax paid on date v three-way security_agreement on date the estate mr rajkovich and respondent entered into a collateral three-way security_agreement security_agreement it provided that as security for the estate’s prompt and complete payment of its estate_tax mr rajkovich would provide the internal_revenue_service irs a continuing first priority security in and lien on hi sec_12 interest in gmk oakley development llc for as long as the estate had unpaid estate_tax liabilities the security_agreement further provided that if at any time the value of the collateral decreased from its value on the effective date of the agreement the irs could request and mr rajkovich would provide additional collateral vi the appeals_office hearing on date respondent sent the estate letter final notice - notice_of_intent_to_levy and notice of your right to a hearing with respect to the estate’s then-unpaid estate_tax liability of dollar_figure the copy of the security_agreement in the administrative record bears the signatures of mr snyder and mr rajkovich but none on behalf of the irs the case activity records indicate that because the original three-way security_agreement was held in a safe at a different location and was not available to the appeals officer he relied upon a copy provided by mr snyder presumably this is the copy found in the administrative record gmk oakley development llc held various real properties for convenience we refer to these properties as the gmk oakley properties on date the estate timely submitted to respondent form request for a collection_due_process or equivalent_hearing on the form the estate indicated that it wished to submit an offer-in-compromise as a collection alternative to the levy the estate also indicated on the form that it wanted to arrive at a compromise of the tax due because the martha sanfilippo estate sanfilippo survivor’s trust does not have the cash or ability to pay the entire amount due on or about date the estate’s case was assigned to settlement officer alan pobre so pobre on date so pobre sent mr snyder a letter scheduling a face-to-face conference for date and indicating that the estate would need to submit certain documents and financial information within days to allow so pobre to consider any proposed collection alternatives the letter also requested the estate to provide a specific proposal by which to resolve the estate_tax but did not request a form_656 offer_in_compromise mr snyder promptly sent so pobre a three-ring notebook of requested documents and financial information in his cover letter mr snyder indicated that although the estate had an undivided interest in the monterey property there was a mortgage on the property of about dollar_figure that was subject_to default and that the estate had been unaware of this mortgage when it filed its form_706 mr snyder’s letter also indicated that the estate had received a dollar_figure offer for the property in date from which circumstance he concluded that the market_value of the property was less than the outstanding mortgage on date so pobre received a telephone message from mr snyder inquiring about the priority of the irs’ lien on the monterey property and indicating that a foreclosure sale of the property would take place that morning according to his case activity notes so pobre was of the opinion that the mortgage had priority over the irs lien which would have to be reduced to judgment to be effective against the estate on date so pobre made the following entries in his case activity records returned executor w snider’s sic call in determining viability of collection alternatives value of estate needs to be established there are two realties--the monterey property which sold on foreclosure last week for less than balance owed on note and the almaden expressway property presently valued at dollar_figure million cash - subject_to administrative expenses of estate loan as previously disclosed now in escrow expected to close in jan the remaining asset is largest debt owed to estate by decedent’s son garret rajkovic sic executor is not sure if he can get a full financial package from garret rajkovic sic who has the biggest debt to the estate but he knows enough to fill in the blanks for our conference mr snyder said he would try to bring g rajvovic sic to the conference and i said he needs to be told that his attendance is voluntary as to the service g rajkovic sic owes the estate not the service on date so pobre held a face-to-face conference with mr snyder and mr rajkovich during this conference so pobre requested that mr snyder provide to him by date a list of the estate’s assets from the time of its first request for an extension of time to file and to pay to the date of the conference a list of any asset dispositions for that same period an explanation as to why no tax_payments were made from these assets and a report of the fair market values of the estate’s current_assets also during the conference mr rajkovich informed so pobre that the california department of water resources was interested in purchasing the gmk oakley properties and that he would remit the funds from this sale for payment on the estate’s tax_liability so pobre agreed to hold the estate’s case in suspense until date to permit mr rajkovich time to sell these properties and to submit the proceeds to the irs so pobre also requested that by date the estate submit a plan to collect and dispose_of its remaining properties as well as an update on the sale of the gmk oakley properties in a letter to mr snyder dated date so pobre stated my plan to hold this case in suspense until date is based on the projected time frame for the oakley sale to come to fruition also on date so pobre recorded in his case activity records that if the estate were to liquidate all its assets presently and force mr rajkovich to liquidate possible proceeds would be only about dollar_figure million but if the oakley water district purchases the oakley property from mr rajkovich potential proceeds may exceed three times more in view of this an offer now remedy sought would not represent rcp reasonable collection potential on date after receiving documentation from the estate so pobre determined that the estate had received no funds on the foreclosure sale of the monterey property on date mr snyder sent so pobre a letter stating i expect to be able to settle the estate_tax balance by date with approximately dollar_figure from the following sources cash dollar_figure collection of notes dollar_figure proceeds from the almaden expressway property dollar_figure and collection from garret after the gmk oakley property is sold dollar_figure mr snyder also enclosed a date letter he had received from mr rajkovich stating as you know i have been unable to repay the tax levied on the forgiven sanfilippo notes i have attached for your review my original date financial statement as well as my most current financial statement dated date i have tried to explain what happened to the assets in the right hand column also please find a time line explaining what happened to the primary assets originally planned to be used as payments as you can see no assets were liquidated to remove cash from my estate any and all proceeds from activities were either re-invested or used to pay on going expenses to keep the business solvent on the accompanying balance_sheet dated date mr rajkovich showed total assets of dollar_figure total liabilities of dollar_figure and total equity of dollar_figure the balance_sheet also showed a value of dollar_figure for mr rajkovich’ sec_75 interest in the hacienda shopping center property on another accompanying balance_sheet dated date mr rajkovich showed total assets of dollar_figure total liabilities of dollar_figure and total equity of negative dollar_figure on date mr snyder contacted so pobre requesting confirmation that so pobre had received the date letter as well as enclosures plus guidance on the best alternative action resolution on date mr snyder called so pobre and told him that an appraisal was being conducted on the gmk oakley properties and that it was his belief the property would have a fair_market_value of dollar_figure to dollar_figure million also on date so pobre indicated in his case activity records that the gmk oakley properties’ sale was expected to occur in date on date so pobre made the following entries in his case activity records follow up on unresolved matters from mr snyder’s letter focus on notes receivable - dollar_figure k expected to be collected by march in view of agreed determination_date in date and likelihood i would not be the one to bring this case to an end reviewed in detail sequence of actions in marshalling all remaining assets of estate with end in view of resolving before expected late-may early-june sale of garret rajkovich’s property to space preserve california department of water resources poa wants to firm up final disposition - a discharge of almaden expressway property and cnc of account - but expressed wish to stay clear of oic indicated as alternative remedy on f12153 because obligor to estate garret rajkovich has already expressed a wish against inviting decision on his personal liability arising from security_agreement for prior extensions worked out with advisory confirmed agreement with cnc direction on date so pobre recorded in his case activity records that taking into account mr rajkovich’s obligations independent of the estate’s under the security_agreement he had determined that placing the estate’s collection account in currently not collectible cnc status would be appropriate on date mr snyder contacted so pobre and informed him that the california department of water resources was not interested in purchasing the gmk oakley properties and that mr rajkovich was going to list the properties for sale mr snyder also requested that he mr rajkovich and so pobre meet to formulate a common plan and to answer more definitely what would occur if the gmk oakley llc properties were not sold by date so pobre requested a copy of the gmk oakley properties listing agreement as well as a preliminary appraisal for the almaden expressway property before deciding whether to schedule the meeting also on date so pobre recorded in his case activity records that he did not expect to be the so to see disposition of the estate’s cdp case he listed various agreements to date and noted the following as the direction agreed to upon receipt of value of remaining assets of estate see inventory and proceeds from sale of gmk oakley property discharge of almaden expwy from special lien and place account cnc as alternative to original unarticulated offer on date so pobre informed mr snyder that the estate would need to submit additional information including appraisals for the gmk oakley and almaden expressway properties the listing agreement for the gmk oakley properties and certain accounting of costs incurred by mr rajkovich and by mr snyder in administering the estate the parties agreed to reduce to writing many of the things they discussed in order for the winding down to continue as planned even after so pobre’s departure shortly thereafter so pobre transferred out of the irs appeals_office on or about date the estate’s case was transferred to settlement officer alan owyang so owyang also on date mr snyder and so owyang spoke by telephone in response to mr snyder’s statement that so pobre had offered to draft a settlement agreement before his departure so owyang indicated that he was unaware of any settlement agreement and that this was not going to happen on date so owyang sent an email to his appeals team manager complaining that the subject matter of the case was complex because it related to matters of estate_and_gift_taxation that he was not versed in and that his reading of so pobre’s case activity records was not helpful to him on the same day so owyang emailed former so pobre recounting his conversation with mr snyder and stating i can’t figure out what settlement document he is referring to the record does not show any immediate response to this inquiry from former so pobre as far as the record reveals this understanding was never reduced to writing on date so owyang spoke with mr snyder by telephone so owyang said his primary concern was how the estate once valued at dollar_figure million is now reduced to dollar_figure million where did the dollar_figure million go he requested an outline to help explain this matter on date mr snyder sent so owyang a letter explaining that t he issue has been and remains the illiquidity of mr rajkovich the letter explained to so owyang consistent with mr snyder’s date letter to so pobre that mr rajkovich’s hoped-for sale of the gmk oakley properties had not yet materialized and it was unclear what proceeds the ultimate disposition of the properties might yield the letter stated that the gmk oakley properties were listed for sale for dollar_figure million but there had been no offers to date mr snyder reiterated consistent with the proposal formerly submitted to so pobre that the estate would like the service to consider accepting a settlement payment consisting of the cash in the survivor trust plus the proceeds from mr rajkovich’s interest in gmk oakley llc with the service discharging the so owyang’s question reveals an imperfect understanding of the estate_tax_return which reported a gross_estate of dollar_figure and allowable deductions of over dollar_figure million which included among other things charitable_contribution deductions for distributions the estate made to charities and educational institutions of the reported dollar_figure million taxable_estate about dollar_figure million was attributable to debts that mr rajkovich owed the estate remaining balance due accompanying the letter was the outline that so owyang had requested which showed the following information fair market fair_market_value of value of asset on asset on asset date date explanation cash securities misc receivables dollar_figure paid liabilities estate dollar_figure tax admin expenses interest hacienda distributed estate gardens big_number --- tax paid vacant land monterey property big_number --- loan could not sell lost in foreclosure discovered previously unknown secured residence plus furnishings almaden expressway property big_number big_number deteriorated in value vehicles big_number --- distributed notes forgiven big_number --- forgiven notes other big_number big_number collected most of notes will collect balance secured gift_tax paid within years big_number --- sanfilippo qtip assets big_number tax paid distributed estate --- total assets big_number big_number on date so owyang conducted a title check with respect to the hacienda shopping center properties from this research so owyang learned that on date these properties had been transferred to mr rajkovich and on that same day as he recorded in his case activity records mr rajkovich had taken out a mortgage against all the parcels for dollar_figure what was the reason for the extraction of the equity and where is the dollar_figure million so owyang noted that the hacienda shopping center properties had been valued at dollar_figure on the estate’s form_706 and made the following entry in his case activity records i reviewed the taxpayer’s correspondence of in which william snyder the executor is requesting for a settlement and appears to be leaving a settlement amount to us we will not settle the asset equity of dollar_figure million needs to be explained by the beneficiary who dissipated it and if they choose they can submit an offer but they will need to provide current appraisals of all the real_property listed in my history entry of on date so owyang emailed former so pobre asking him whether he could recollect your memory about this matter and answer the question what was the reason for the extraction of the equity and where is the dollar_figure million according to a date entry in so owyang’s case activity records former so pobre responded that he had no recollection of any discussions about a dollar_figure million equity extraction in another email to so owyang dated date however upon reviewing a draft of so owyang’s proposed appeals case memorandum which focused primarily on this matter former so pobre stated that he would not want to second-guess the valuation of the estate’s assets as determined by the previous irs audit of the estate’s tax_return he also observed that the irs could not have been unaware when it previously granted the estate’s requests for extensions of the transfer of the estate’s interests in the hacienda shopping center properties according to so owyang’s case activity records on date he reviewed mr rajkovich’s and balance sheets erroneously concluding that mr rajkovich’s interest and not a interest in the hacienda shopping center property was valued at dollar_figure and dollar_figure for and respectively vii notice_of_determination on date respondent issued a notice_of_determination concerning collection action under sec_6330 sustaining the proposed levy on the ground that the estate had failed to provide us with a collection alternative that will satisfy the estate_tax liability so owyang’s appeals case memorandum mr rajkovich’s balance_sheet was submitted to the irs when the estate requested an additional extension of time to pay its outstanding tax_liability attached to the notice_of_determination focuses primarily on the estate’s transfer to mr rajkovich of the hacienda shopping center interests and the use of these property interests shortly thereafter by mr rajkovich and others as security for a dollar_figure loan the memorandum states it is unknown why the dollar_figure million was extracted from the equity of the hacienda gardens shopping center the memorandum cites internal_revenue_manual pt date for the principle that p roper valuation of the assets is necessary to determine the total collection potential of the taxpayer the value should be based on the fair_market_value fmv the memorandum goes on to state because it is with reasonable certainty that the estate was once more solvent prior to any distributions and had the ability to make payments and because of what appears to be moderate fluctuations in valuation of estate assets the appeals_office is unable to confirm the estate’s true value and hence financial verification becomes tenuous and so the request for any collection alternative is denied william j snyder’s request for a settlement for some unknown amount at some unknown period in time in the future is denied in summary the proposed levy action is sustained by the appeals_office to allow compliance to collect the unpaid estate_tax the taxpayer’s proposal of a settlement of some unknown amount at some unknown period in time is essentially no proposal at all let alone any sort of collection alternative discussion i statutory framework sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment then the secretary is authorized to collect the tax by levy sec_6330 requires the secretary to send written notice of the right to an administrative hearing--a so- called collection_due_process cdp hearing--before a levy is made any cdp hearing is to be conducted by the commissioner’s appeals_office the person requesting the hearing may raise any relevant issue relating to the unpaid tax or proposed levy including challenges to the appropriateness of the collection action and offers of collection alternatives if dissatisfied with the appeals office’s determination the person may seek review in this court sec_6330 ii standard of review the estate has not challenged its underlying estate_tax liability accordingly we review for abuse_of_discretion respondent’s determination to proceed with the proposed levy see 114_tc_604 see also 568_f3d_710 9th cir aff’g in part tcmemo_2006_166 iii analysis of respondent’s determination on its form submitted date the estate proposed an offer- in-compromise oic as a collection alternative as a result of preliminary meetings with mr rajkovich and so pobre mr snyder sent a letter on behalf of the estate on date the letter proposed compromising the estate’s liability for a payment of approximately dollar_figure million to be made by date partly with proceeds anticipated from mr rajkovich’s sale of the gmk oakley properties to the california department of water resources because of the uncertainty surrounding what proceeds mr rajkovich’s sale of his interests in the gmk oakley properties might be expected to yield so pobre recorded in his case activity records his belief that the sale of these interests could possibly yield up to three times as much as reflected in the proposed oic so pobre determined that it would be appropriate to place the estate’s account in cnc status before this agreement was reduced to writing however so pobre was transferred from the appeals_office and the estate’s case was reassigned to so owyang who complained to his manager that he was inadequate for the task this concern proved to be well founded mr snyder promptly reiterated to so owyang the collection alternative that the estate had previously proposed to so pobre which depended largely on mr rajkovich’s sale of the gmk oakley properties so owyang gave it no meaningful consideration and showed little appreciation of the considerations that had influenced so pobre’s handling of the case up until that time instead so owyang became focused on the issue of whether dollar_figure million of asset equity had been dissipated from the estate through decedent’s bequest to mr rajkovich of a interest in the hacienda shopping center property so owyang noted that the estate had valued its interest in the hacienda shopping center property at only dollar_figure on its estate_tax_return even though mr rajkovich and three other persons later used this interest as security to obtain a dollar_figure loan shortly after the estate had transferred this interest to mr rajkovich so owyang also noted that mr rajkovich had reported on his and financial statements that his interest in the hacienda shopping center property was valued at dollar_figure and dollar_figure for and respectively the clear implication is that so owyang believed that the estate had undervalued the hacienda shopping center property interest on its estate_tax_return and that the undervaluation led to dissipation of assets that should have been available to pay estate_tax so owyang’s illogical analysis is based on a clearly erroneous view of law and assessment of the facts most notably so owyang’s analysis overlooked that the interest mr rajkovich received from the estate represented only a small fraction of his total interest in the hacienda shopping center property mr rajkovich held a majority interest in the property before the estate transferred the additional interest to him more fundamentally perhaps respondent had already examined the estate’s return which included the hacienda shopping center interests that so owyang apparently believed the estate had undervalued and had found no fault with the valuation as former so pobre circumspectly put it in an email sent to so owyang commenting on so owyang’s draft appeals case memorandum the day before the notice_of_determination was issued he would not want to second-guess the valuation of the estate’s assets as determined by previous irs audit of the estate’s tax_return in any event so owyang’s focus on the estate’s valuation of these interests was misplaced in a cdp proceeding in which the underlying liability was not at issue respondent does not attempt in any meaningful fashion to defend so owyang’s analysis in this regard but contends it constitutes harmless error we disagree error is harmless when it causes no prejudice or does not affect the ultimate determination in the case see estate of mangiardi v commissioner tcmemo_2011_24 aff’d 442_fedappx_526 11th cir it seems apparent that so owyang’s erroneous assumptions lay at the heart of his ultimate determination to sustain the levy respondent also argues that so owyang did not abuse his discretion in sustaining the proposed levy because the estate failed to submit an oic under sec_7122 the record shows however that the estate had in fact at so pobre’s request submitted an oic as memorialized in mr snyder’s date letter and that this offer was rememorialized in mr snyder’s date letter to so owyang the record also shows that when so pobre received the estate’s proposal he did not question whether it was a proper oic but instead determined that a more appropriate collection alternative would be to place the estate’s account in cnc status so as to maximize the government’s chances of a higher recovery in the event mr rajkovich’s sale of his hacienda shopping center interests yielded greater proceeds than contemplated in the estate’s oic so pobre had worked informally with the estate for several months in an attempt to determine an appropriate collection alternative the estate had provided so pobre and so owyang substantially everything that was requested so owyang never communicated to the estate that he required a more specific neither so pobre nor so owyang requested a form_656 from the estate and there is no indication in the record that they ever raised any issue as to the adequacy of the estate’s method of proposing an oic offer than the one so pobre had considered and in considering what might constitute a proper collection alternative so owyang appeared to give no meaningful consideration to the effect of the three-way security_agreement among the estate mr rajkovich and the irs--an agreement that as far as the record reveals still remains in place on brief respondent cites cases in which we have held that there is neither a requirement nor a reason that the appeals officer must wait a certain amount of time before rendering his determination as to a proposed levy see eg 125_tc_301 aff’d 469_f3d_27 1st cir estate of atkinson v commissioner tcmemo_2007_89 manjourides v commissioner tcmemo_2005_242 morlino v commissioner tcmemo_2005_203 clawson v commissioner tcmemo_2004_106 respondent’s reliance on these cases is misplaced as previously discussed so owyang erred in his factual determinations did not meaningfully consider the estate’s date proposal and did not request the estate to submit a more definite proposal it is true as respondent asserts that an appeals officer is under no duty to negotiate indefinitely and does not necessarily abuse his or her discretion by rejecting a collection alternative that is based on the possibility of the taxpayer’s selling his or her properties at some unspecified time in the future see kuretski v commissioner tcmemo_2012_262 at aff’d 755_f3d_929 d c cir vela v commissioner tcmemo_2010_100 but the appeals officer is under a duty to provide a fair hearing so owyang’s refusal to meaningfully consider any collection alternative because of incorrect and illogical factual and legal assumptions caused the estate to be denied a fair hearing we conclude and hold that so owyang abused his discretion in determining to sustain the proposed levy see 447_f3d_706 9th cir noting the commissioner abuses his discretion when his decision is based on a clearly erroneous assessment of the facts aff’g tcmemo_2004_13 antioco v commissioner tcmemo_2013_35 at consequently we will remand this case for a supplemental appeals_office hearing to consider the estate’s proposed collection alternatives upon remand the appeals_office shall consider any new collection alternative that the estate may wish to propose taking into account any changed circumstances see eichler v commissioner t c __ __ slip op pincite date 136_tc_178 remanding collection case to appeals_office upon finding abuse_of_discretion to reflect the foregoing an appropriate order will be issued
